Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Preliminary amendment filed 12/31/20 is acknowledged. Claims 1, 2, 16 & 20-32 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 03/15/13, is acknowledged.  
3. 					Drawings
The drawings (replacement sheets) filed on 11/20/20 are acknowledged.
4.	IDS filed 12/31/20 is acknowledged. A signed copy is provided with this Office Action.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 16 & 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 16 & 20-32 are included in the rejection for failing to correct the defect present in the base claim(s).
7.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 2, 16 & 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 15 & 17-20 of U.S. Patent No. 10,640,799 B2 or over claims 13 & 14 of U.S. Patent No. 9,970,036. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Instant claim 1 (for example) is drawn to: A method of making a personal care product by combining, with at least one other component, an acyl amino acid produced by a microbial cell engineered to express at least one engineered peptide synthetase lacking a thioesterase domain and lacking a reductase domain, which peptide synthetase synthesizes the acyl amino acid, wherein amino acid moiety within the acyl amino acid is glycine, thereby producing a personal care product comprising an acyl glycinate. Claims 2, 16 & 20-32 are drawn to as follows.
2. (Currently Amended) The method of claim 1, wherein the engineered peptide sythetase includes an adenylation (A) domain, a thiolation (T) domain, and a condensation (C) domain, wherein the A domain is specific for glycine.  
16. (Currently Amended) The method of claim [[15]]1, wherein the microbial cell is a bacterial cell.    
20. (New) The method of claim 16, wherein the bacterial cell is a Bacillus subtilis cell.  
21. (New) The method of claim 1, wherein fatty acid moiety within the acyl amino acid is a beta-hydroxy fatty acid with a branched carbon chain.  
22. (New) The method of claim 21, wherein the beta-hydroxy fatty acid with a branched carbon chain is beta-hydroxy myristic acid.  
23. (New) The method of claim 2, wherein the adenylation domain is from dptAl module 5 of daptomycin synthetase.  
24. (New) The method of claim 2, wherein the adenylation domain is from module 2 of linear gramicidin.  
25. (New) The method of claim 1, wherein the microbial cell is engineered to lack endogenous c-keto acid dehydrogenase activity.  
26. (New) The method of claim 25, wherein the microbial cell is engineered to lack at least one or more functional subunits of the a-keto acid dehydrogenase.  

28. (New) A personal care product comprising an acyl glycinate formulated by the method of claim 1.  
29. (New) The personal care product of claim 28, wherein the personal care product is a shampoo.  
30. (New) The personal care product of claim 28, wherein the personal care product is a body wash.  
31. (New) The personal care product of claim 28, wherein the acyl glycinate comprises a single glycine covalently linked to a beta-hydroxy fatty acid with a branched carbon chain.  
32. (New) The personal care product of claim 31, wherein the beta-hydroxy fatty acid with a branched carbon chain is beta-hydroxy myristic acid.
Claims 2, 6, 15 & 17-20 of U.S. Patent No. 10,640,799 B2 are drawn to as follows:
2. A method comprising culturing the engineered cell of claim 1 under conditions and for a time sufficient for an acyl amino acid composition to be made.
6. The method of preparing a product comprising claim 2, further comprising steps of: enriching the acyl amino acid composition for a particular acyl amino acid; and combining the enriched acyl amino acid composition with at least one other component to produce a product.
15. The method of claim 2, wherein the culturing comprises culturing the engineered cell in the presence of isobutyric acid to produce an acyl amino acid composition that is enriched in acyl amino acid with a branched fatty acid tail length of C14, relative to an acyl amino acid composition produced by a Bacillus subtilis cell that synthesizes an acyl amino acid and retains endogenous .alpha.-keto acid dehydrogenase activity.  
17. The method of claim 2, wherein the culturing comprises culturing the engineered cell in the presence of 2-methylbutyric acid at a concentration that is sufficient to produce an acyl amino acid composition that is enriched in acyl amino acid with an even-numbered unbranched fatty acid tail, relative to an acyl amino acid composition produced by a Bacillus subtilis cell that synthesizes an acyl amino acid and retains endogenous .alpha.-keto acid dehydrogenase activity. 
18. The method of claim 2, wherein the culturing comprises culturing the engineered cell in the presence of isovaleric acid at a concentration that is sufficient to produce an acyl amino acid composition that is enriched in acyl amino acid with an odd-numbered iso branched fatty acid tail, relative to an acyl amino acid composition produced by a Bacillus subtilis cell that synthesizes an acyl amino acid and retains endogenous .alpha.-keto acid dehydrogenase activity. 

19. The method of claim 2, wherein the culturing comprises culturing the engineered cell in the presence of isovaleric acid at a concentration that is sufficient to produce an acyl amino acid composition that is enriched in acyl amino acid with an even-numbered unbranched fatty acid tail, relative to an acyl amino acid composition produced by a Bacillus subtilis cell that synthesizes an acyl amino acid and retains endogenous .alpha.-keto acid dehydrogenase activity. 
20. The method of claim 2, further comprising a step of cleaving acyl amino acid within the acyl amino acid composition to generate a free fatty acid and an amino acid. 

Claims 13 & 14 of U.S. Patent No. 9,970,036 are drawn to as follows:
1. A Bacillus subtilis cell engineered to express at least one engineered peptide synthetase lacking a thioesterase domain and lacking a reductase domain, which peptide synthetase synthesizes an acyl amino acid.
13. A method of making an acyl amino acid composition by culturing the engineered cell of claim 1 under conditions and for a time sufficient for an acyl amino acid composition to be made. 
14. A method of claim 13, further comprising steps of: enriching the acyl amino acid composition for a particular acyl amino acid; and combining the enriched acyl amino acid composition with at least one other component to produce a product. 

Given the fact pattern of the instant case as well as the patent(s) the species claims of the patent anticipates the instant genus (or broad) claims or are an obvious variation thereof.
8.	No claim is allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940